              Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 1 of 6



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3
   Chief, Criminal Division
 4
   S. WAQAR HASIB (CABN 234818)
 5 ELISE LAPUNZINA (NYBN 2540730)
   Assistant United States Attorneys
 6
   PAUL CASEY (MABN 645544)
 7
   Trial Attorney
 8 Counterterrorism Section
   U.S. Department of Justice
 9
          450 Golden Gate Avenue, Box 36055
10        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
11
          FAX: (415) 436-7234
12        Waqar.Hasib@usdoj.gov/ Elise.LaPunzina@usdoj.gov/ Paul.Casey2@usdoj.gov

13 Attorneys for United States of America

14                                    UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                         )   No. CR 15-0582-WHO
18                                                     )
19           Plaintiff,                                )   UNITED STATES’ WITNESS LIST
                                                       )
20      v.                                             )   Pretrial Conference: December 13, 2018
                                                       )   Time: 3:30 P.M.
21   ADAM SHAFI,                                       )   Court: Hon. William H. Orrick
                                                       )           Courtroom: No. 2, 17th Floor
22           Defendant.                                )
23                                                     )

24
             The United States hereby provides this notice of witnesses it expects to call in its case-in-chief
25
     and a general summary of their testimony. The government may add or not call witnesses based on the
26
     Court’s rulings at the pretrial conference and as necessary based on the pre-trial and trial proceedings.
27

28
                                                           1
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
             Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 2 of 6



 1

 2        Number                   Witness                         Subject of Testimony
 3             1.         CBP Officer Kok         The witness will testify regarding Adam Shafi’s
                          Gordon Mon
 4                                                statements upon his return to the U.S. in August 2014.

 5             2.         FBI SA Simon Maher      SA Maher will testify regarding an interview at the U.S.
                                                  Embassy in Egypt with S.S.
 6
               3.         CBP Officer Johnny      The witness will testify regarding his interview of A.N.
 7                        Castillo
                                                  upon his return to the U.S. in August 2014.
 8
               4.         CBP Officer Celia       The witness will testify about Adam Shafi’s, A.N.’s,
 9                        Lopez
                                                  and S.K.’s international travel records in 2014.
10

11             5.         Custodian of records,   The witness will testify that Adam Shafi traveled on a
                          Royal Jordanian
12                                                one-way ticket from Egypt to Turkey in August 2014.

13             6.         Custodian of records,   The witness will testify to S.K.’s purchases in July
                          CheapoAir
14                                                2014.
15             7.         Custodian of records,   The witness will testify regarding A.N.’s and S.K.’s
                          Student Universe
16                                                ticket purchases in 2014.
               8.         Custodian of records,   The witness will testify that S.K. did not use his ticket
17                        United Airlines
                                                  to Turkey for travel in August 2014.
18
               9.         Custodian of records,   The witness will testify regarding A.N.’s travel in
19                        British Airways
                                                  August 2014.
20             10.        Custodian of Records,   The witness will testify that Adam Shafi purchased a
                          Turkish Airlines
21                                                one-way ticket to Turkey for travel on 06/30/15.
22             11.        Custodian of Records,   The witness will testify regarding ticket purchases in
                          Southwest Airlines
23                                                2015.
               12.        Mark Mauro              The witness is a former Special Agent with HSI. He
24
                                                  participated in interviews of Adam Shafi at SFO after
25
                                                  his attempted flight to Turkey on 6/30/15. He will
26                                                testify regarding Adam Shafi’s statements and
27                                                belongings at SFO.
28
                                                      2
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
             Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 3 of 6



 1             13.        FBI SA Glen           SA Bartolomei participated in and witnessed Mauro’s
                          Bartolomei
 2                                              interview of Adam Shafi at SFO on 6/30/15.
               14.        Jamlah Nasser         The witness worked the ticket counter at Turkish
 3
                                                Airlines at SFO on 6/30/15. She assisted Adam Shafi at
 4
                                                check-in and saw him later at the gate.
 5
               15.        Thomas Edel           The witness is a former Special Agent with NASA who
 6                                              worked as a Task Force Officer with the FBI and he
 7                                              transported Adam Shafi after his arrest on 7/3/15. He
 8                                              will testify regarding Adam Shafi’s statements that day.

 9             16.        FBI SA Zachary        SA Karem worked with Thomas Edel in transporting
                          Karem
                                                Adam Shafi after his arrest on 7/3/15.
10
               17.        FBI SA Matthew Sung SA Sung will provide summary testimony about the
11
                                                investigation and evidence in the case, including a
12
                                                timeline of events; the 2014 trip to Turkey; the
13                                              telephone intercepts; Google and YouTube searches and
14                                              viewing history; travel and financial records; telephone,
15                                              text and email messages; Adam Shafi’s actions after he
                                                left SFO on 6/30/15; evidence recovered on electronic
16
                                                devices; and items seized during the search of the Shafi
17
                                                residence. SA Sung was also the finder and custodian of
18
                                                evidence regarding the searches at the Shafi residence.
19             18.        FBI SA Thomas Wei     SA Wei was the sketcher and photo logger for the
20                                              searches at the Shafi residence on 7/3/15. SA Wei will
21                                              testify about the searches on that date, including the

22                                              layout of the Shafi residence.
               19.        Rajkumar              The witness is an FBI computer scientist and forensic
23
                          Thirumalainambi
                                                examiner who was noticed as an expert witness in a
24
                                                letter dated March 12, 2018. He processed and/or
25
                                                imaged electronic media and data including, but not
26                                              limited to, an Apple MacBook Pro, a Samsung cell
27                                              phone, and a hard drive and Blue Ray disc each

28
                                                    3
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
             Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 4 of 6



 1                                                containing imaged data retrieved from miscellaneous

 2                                                storage devices and an HP laptop seized at the Shafi
                                                  residence. He was involved in multiple aspects of the
 3
                                                  digital review in this case.
 4
               20.        FBI SA Jeffrey Miller   SA Miller is DExT (Digital Extraction Technician)
 5
                                                  certified. He imaged items seized from the search at the
 6                                                Shafi residence, including Adam Shafi’s Samsung
 7                                                Galaxy S4 and other digital media.
 8             21.        Beth Mauldin            The witness is a Forensic Examiner at the RCFL. She

 9                                                imaged and/or processed electronic devices seized from
                                                  A.N., including an iPhone and MacBook Pro.
10
               22.        FBI SA Amanda           SA Chung is a Forensic Examiner at the RCFL. SA
11                        Chung
                                                  Chung processed electronic evidence seized from
12
                                                  A.N.’s devices, including a MacBook Pro.
13             23.        Ronald Posadas          The witness is a Detective with Newark Police
14                                                Department, working as a Task Force Officer with the
15                                                FBI, and is a Forensic Examiner at the RCFL. He
                                                  imaged and processed electronic evidence seized from
16
                                                  S.K., including S.K.’s cell phone and tablet.
17
               24.        FBI SA Michael          SA Mansuy will testify regarding the search at the Shafi
18                        Mansuy
                                                  residence. He is DExT certified. He imaged an HP
19                                                laptop seized during the search at the Shafi residence.
20             25.        Tiffany Pettit          Ms. Pettit is the general manager of Target Masters, a
21                                                shooting range in Milpitas. She will testify regarding

22                                                the business and Adam Shafi’s visit there on 04/01/15.
               26.        FBI SSA Jamal King      SSA King will testify regarding the telephone
23
                                                  intercepts. SSA King will testify regarding the process
24
                                                  by which call intercepts are conducted and he will
25
                                                  authenticate the calls.
26             27.        Linda Butros            Ms. Butros is a linguist with the FBI. She was noticed
27                                                as an expert witness. She will testify regarding
28
                                                      4
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
             Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 5 of 6



 1                                                translated materials.

 2             28.        Bassam Dib              Mr. Dib is a FBI language specialist. He will testify
                                                  regarding translated materials.
 3
               29.        Custodian of records,   The witness will testify regarding visitor log and audio
 4                        Santa Clara Sheriff’s
                                                  recording relating to Adam Shafi’s visit with A.H. on
 5                        Office
                                                  03/15/15.
 6
               30.        Custodian of records,   The witness will testify regarding Adam Shafi’s email
 7                        Google and YouTube
                                                  account and Google and YouTube searches and viewing
 8                                                histories.
 9             31.        Custodian of records,   The witness will testify regarding A.N’s phone and text
                          AT&T
10                                                records.
               32.        Custodian of records,   The witness will testify regarding phone and text
11
                          T-Mobile
                                                  messages for Adam Shafi and S.K.
12
               33.        Custodian of records,   The witness will testify regarding S.K.’s general
13                        Wells Fargo
                                                  banking records.
14             34.        Custodian of records,   The witness will testify regarding Adam Shafi’s general
15                        American Express
                                                  credit card history.
16             35.        Custodian of records,   The witness will testify regarding Adam’s Shafi’s
                          Bank of America
17                                                banking activity.
               36.        Custodian of records,   The witness will testify regarding records relating to
18
                          SETCO Services LLC
                                                  Adam Shafi.
19
               37.        Custodian of records,   The witness will testify regarding financial records
20
                          Centennial Bank
                                                  relating to SETCO Services LLC and Adam Shafi.
21
               38.        Custodian of records,   The witness will testify regarding purchase history and
22
                          Apple
23                                                reports relating to Adam Shafi.

24             39.        Custodian of records,   The witness will testify regarding A.N.’s email records.
                          Yahoo!
25
               40.        Custodian of records,   The witness will testify regarding visitor records
26                        Alameda County
                                                  relating to Adam Shafi, including recordings.
                          Sheriff’s Department
27

28
                                                       5
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
             Case 3:15-cr-00582-WHO Document 341 Filed 11/29/18 Page 6 of 6



 1             41.        Lorenzo Vidino   Dr. Vidino was noticed as a terrorism expert. His

 2                                         testimony is summarized in the government’s expert
                                           witness disclosure dated March 12, 2018, and
 3
                                           supplemented in Dkts. 210; 216.
 4

 5
     Dated: November 29, 2018                   Respectfully submitted,
 6
                                                ALEX G. TSE
 7                                              United States Attorney
 8                                              /s/ Elise LaPunzina
 9                                              S. WAQAR HASIB
                                                ELISE LAPUNZINA
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               6
     UNITED STATES’ WITNESS LIST
     CR-15-0582-WHO
